Citation Nr: 1409844	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-12 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of left elbow (radial head) fracture; left olecranon bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel




INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from October 1945 to December 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico. 


FINDING OF FACT

The left elbow disability is manifested by a joint fracture with marked varus or valgus deformity.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for residuals of left elbow (radial head) fracture; left olecranon bursitis have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4 .7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5205 to 5213 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A December 2010 letter, issued prior to the rating decision on appeal, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of his disability on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Additionally, the claim was subsequently readjudicated, most recently in a September 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield, 444 F.3d at 1333-34.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

VA examinations were conducted in March 2011 and July 2013; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Sanders, 129 S. Ct. 1696; see also Dingess/Hartman, 19 Vet. App. at 486.

Increased Rating

The Veteran seeks a disability rating in excess of 10 percent for his left elbow disability.  The left arm is his minor or non-dominant extremity.  See 38 C.F.R. § 4.69 (2013).  The Veteran's left elbow disability is currently rated under Diagnostic Code 5207 on the basis of painful motion

Pursuant to Diagnostic Code 5207, minor arm extension limited from 75 to 90 degrees warrants a 20 percent rating.  Limitation of extension of the minor arm to 100 degrees warrants a 30 percent rating.  Limitation of extension of the minor arm to 110 degrees warrants a 40 percent rating.  

Pursuant to Diagnostic Code 5206, minor arm flexion limited from 70 to 90 degrees warrants a 20 percent rating.  Limitation of flexion of the minor arm to 55 degrees warrants a 30 percent rating.  Limitation of flexion of the minor arm to 45 degrees warrants a 40 percent rating.  

Pursuant to Diagnostic Code 5209, joint fracture, with marked varus or valgus deformity or with ununited fracture of the head of the radius warrants a 20 percent rating.  Other flail joint impairment of the minor elbow warrants a 50 percent rating.

A March 2011 VA examination report shows that the Veteran reported painful limitation of left arm motion.  He also reported weekly flare-ups that last hours and cause severe pain.

On physical examination, flexion was to 140 degrees and extension was to 0 degrees (full extension).   The examiner did not discuss repetitive-use testing, functional loss, or functional impairment.  There was no ankylosis.  X-rays showed bone mineralization, no bone deformities at the radial head, olecranon bursitis, and asthenic body habitus.

A July 2013 Disability Benefits Questionnaire (DBQ) shows that the Veteran reported increased pain and weakness of the left arm since his last VA examination.  He described the pain as intermittent pain, increased when lifting heavy objects or doing some house chores (such as cleaning or painting), accompanied of limited range of motion and weakness.  He denied flare-ups.

On physical examination, flexion was to 110 degrees, without pain, and extension was to 0 degrees (full extension).  The examiner noted that there was no objective evidence of painful motion.  There was no additional limitation in range of motion of the elbow and forearm following repetitive-use testing.  Functional impairment of the elbow and forearm included less movement than normal and pain on movement.  There was no ankylosis and no scars (surgical or otherwise) related to the left elbow disability.  The examiner reported intra-articular fracture (joint fracture) with marked varus or valgus deformity on left arm.  He also opined that the Veteran is able to perform a sedentary type of job with left arm duty limitations such as avoid lifting, pulling, or carrying objects over 15 pounds.

During the appeal period, left elbow flexion was limited at most to 110 degrees and extension to 0 degrees, even considering Deluca.

The criteria for a 20 percent rating for limitation of minor arm flexion, the next higher rating, requiring flexion limited from 70 to 90 degrees, have not been met.

The criteria for a 20 percent rating for limitation of minor arm extension, the next higher rating, requiring extension limited from 75 to 90 degrees, have not been met.

However, the physical findings of the July 2013 DBQ show that the criteria for a 20 percent rating under DC 5209, requiring joint fracture with marked varus or valgus deformity, have been met.  See pg. 7 (showing intra-articular fracture (joint fracture) with marked varus or valgus deformity on left arm).

The criteria for a 50 percent rating, the next higher rating, under DC 5209, requiring other flail joint impairment of the minor elbow, have not been met.

Additionally, there is no ankylosis, non-union of the ulna or the radius, or impairment of supination or pronation, which might warrant additional disability ratings under Diagnostic Codes 5205, 5208, 5210, 5211, 5212, and 5213.

The Veteran's left elbow disability was evaluated as 10 percent disabling under Diagnostic Code 5207 for limitation of extension, effective November 5, 2010.  This decision evaluates the Veteran's left elbow disability as 20 percent disabling under DC 5209.

In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Furthermore, while service-connected disabilities and ratings in effect for 20 years or more are protected, and ratings in effect for shorter periods are also afforded some protections against reduction, the selection of diagnostic codes or applicable rating criteria are not protected and may be appropriately revised if the action does not result in the reduction of compensation payments.  See 38 C.F.R. §§ 3.951, 3.957 (2010); Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991). 

Here, the evidence of record does now show the Veteran's disability manifests in limitation of flexion or extension to a level that more closely approximates the rating criteria for a 20 percent disability rating under Diagnostic Codes 5206 or 5207.  However, the evidence does show the Veteran's disability manifestations meet the criteria for a 20 percent disability rating under Diagnostic Code 5209.  The Board finds that changing the Diagnostic Code under which the Veteran's disability is rated is appropriate in this case as the manifestations fit the criteria under Diagnostic Code 5209 and rating under this Diagnostic Code results in a higher benefit for the Veteran.

With regard to the issue of whether a disability evaluation in excess of 20 percent is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45, see also DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board concludes that the Veteran's current 20 percent disability evaluation contemplates his current functional impairment.  The July 2013 examiner noted no additional limitation of motion on repetitive use and the Veteran denied flare-ups.  There is no indication of functional impairment beyond the limitation to range of motion caused by pain and weakness that is reflected in the range of motion measurements recorded in the examination reports.  Additionally, the left elbow disability has never manifested by limitation of pronation, supination, or extension, to include after repetitive-use.  Given these findings, the Board finds that the Veteran's disability is not manifested by symptoms, including functional loss, more nearly approximating the criteria for a 30 percent rating, the next higher rating, for the left elbow disability.

Extraschedular

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler rating is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  38 C.F.R. § 3.321(b)(1).  Related factors include marked interference with employment and frequent periods of hospitalization.  Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that neither the first nor the second Thun elements are satisfied here.  The Veteran's service-connected left elbow disability is manifested by signs and symptoms such as painful limitation of motion, weakness, and difficulty moving objects over 15 pounds.  See, e.g., DBQ, 2, 10 (Jul. 2013).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  
The diagnostic codes in the rating schedule corresponding to disabilities of the elbow and forearm provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5206, 5207, and 5208 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by painful limitation of motion, weakness, and difficulty moving objects over 15 pounds.  In short, there is nothing exceptional or unusual about the Veteran's left elbow disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left elbow disability has resulted in any hospitalizations or has caused him to miss excessive work prior to his retirement.  The Board finds, therefore, that the Veteran's service-connected left elbow disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

TDIU

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  The Veteran voluntarily retired in 1981.  He has made no contentions whatsoever, and the record includes no evidence, indicating that his service-connected left elbow disability would prevent him from obtaining or maintaining substantially gainful employment.  Thus, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.   


ORDER

A 20 percent disability rating for residuals of left elbow (radial head) fracture; left olecranon bursitis is warranted.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


